Citation Nr: 1528431	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a January 2012 video conference hearing; a transcript of the hearing is associated with the claims fiel.  

In February 2012, the Board reopened the Veteran's claim for service connection for a respiratory disorder, to include COPD, and remanded the matter on the merits for additional development, to include a VA examination.  In November 2012, the Board remanded the claim again for an additional VA opinion.  

In May 2013, the Board issued a decision that denied the Veteran's claim for service connection for a respiratory disorder.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court vacated the May 2013 Board decision, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (Joint Motion).  

In April and December 2014, the Board remanded this matter for additional development.  

The issue of entitlement to service connection for atrial fibrillation, to include as secondary to service-connected hypertension, has been raised by the record in a January 2015 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As reflected above in the Introduction, the Veteran's claim for service connection for a respiratory disorder, to include COPD (which encompasses asthma, asthmatic bronchitis, and bronchitis), has undergone extensive adjudication, in part because he has raised multiple theories of entitlement, and the November 2013 Court Joint Motion found that the Board failed to adequately satisfy its duty to assist by failing to provide an adequate medical examination or opinion that addressed all theories of entitlement.  

In September 2014, the Veteran was hospitalized for acute onset dyspnea at rest, and constant shortness of breath with severe worsening.  Chest x-rays were negative for evidence of acute cardiopulmonary disease or infiltrate, but did reveal a 5 millimeter nodule.  Transthoracic echocardiogram (TTE) results showed Doppler findings consistent with mild pulmonary hypertension.  The Veteran was diagnosed with new onset atrial fibrillation.  

On January 2015 VA heart examination, it was noted that the Veteran was diabetic and hypertensive for several years, and in 2005 developed exertional dyspnea, and in 2014 developed atrial fibrillation.  The examiner diagnosed the etiology of the Veteran's atrial fibrillation was his service-connected hypertension.  

In light of the January 2015 VA heart examination, and May 2015 correspondence from his representative now raising the contention the Veteran's respiratory disorder was secondary to his service-connected cardiac disorders, the Board finds that this matter must again be remanded to address the newly raised alternative theories of entitlement, and for further clarification in this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims folder updated VA treatment records pertaining to the Veteran's respiratory disorder since January 2015.  

2. The Veteran should then be provided an appropriate VA examination to determine the nature, onset, and etiology of his respiratory disorder, to include COPD (which encompasses asthma, asthmatic bronchitis, and bronchitis).  The Veteran's claims file should be provided to the examiner for review prior to completion of the opinion.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner should address the nodule found on September 2014 chest x-rays, and whether such is indicative of a respiratory disorder other than COPD.  If the answer is that it represents a respiratory disorder other than COPD, the examiner is requested to opine as to whether it is at least as likely as not that such disorder is related to or had its onset during service, to specifically include being secondary to asbestos and/or second hand smoke during service.  

The examiner also should provide an opinion(s) as to whether it is at least as likely as not that his respiratory disorder was caused or aggravated by his service-connected diabetes mellitus, hypertension, and/or coronary artery disease.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any and all opinions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Thereafter, the RO should readjudicate the appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

